Citation Nr: 1124544	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

 1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for sight problems.

3.  Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from July 1972 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for diabetes, sight problems, and kidney disease.

The diabetes issue has been recharacterized to better reflect the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I.  Service Treatment Records (STR's)
  
The RO obtained copies of the Veteran's STR's from the National Personnel Records Center (NPRC), but these copies are incomplete.  Thus, additional efforts should be undertaken to attempt to obtain complete copies of service-related records.

II.  Private Treatment Records

In Forms 21-4142 dated May 2006, the Veteran stated that he received treatment from Kaiser Permanente (Kaiser) for sight problems (January 2005 to the present), diabetes (March 1990 to the present), and kidney disease (March 1990 to the present).  However, in his Form 21-536, the Veteran stated that he received treatment from Kaiser for all three conditions from February 1990.  In a letter dated June 2006, the RO requested treatment records from Kaiser for the time periods specified in the May 2006 releases.  In August 2006, Kaiser submitted treatment records from 2005 and 2006 only.  In an accompanying letter, Kaiser stated that "[a]dditional medical records will be forwarded to you as soon as they are made available."  No additional records were received.  There is no indication that the RO made any effort to obtain the additional treatment records.  VA must attempt to obtain those records.  See 38 C.F.R. § 3.159(c)(1).

In addition, a June 2006 private treatment record shows that the Veteran reportedly was diagnosed with diabetes shortly after discharge.  There is no indication that the RO made any effort to obtain these records.  This must be done.  See id.

III.  Additional Records

The Veteran seeks service connection for type II diabetes mellitus.  On his Form 21-526, the Veteran indicated that he was stationed in Vietnam, but did not provide the dates of service.  He denied Agent Orange exposure.  However, an October 2007 VA treatment record shows that the Veteran reported Agent Orange exposure.  A February 2009 deferred rating decision shows that the Veteran's representative stated that the Veteran was deployed to Vietnam in June 1974 and that he served as a combat engineer.  

The DD Form 214 of record, which reflects active service from May 1974 to June 1984, does not show that the Veteran served in Vietnam.  Nor do the personnel records show that the Veteran served in Vietnam.  Additional clarification is required to determine whether the Veteran was in Vietnam during the Vietnam era, as required for presumptive service connection for type II diabetes mellitus under 38 C.F.R. §§ 3.307, 3.309(e).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for diabetes from the time of his 1984 service discharge to February 2005.  Acquire any such records after having received authorization and consent for release, and then associate these records with the claim file.

2. Submit appropriate requests to NPRC through the PIES system requesting verification of the Veteran's service in Vietnam in June 1974.

3. Obtain complete copies of any medical records of the Veteran from the NPRC and associate them with the claim file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

4. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Kaiser from February 1990 to February 2005, and from September 2006 to the present.  A copy of any negative response(s) should be included in the claim file.

5. Then, readjudicate the Veteran's claims.  If any of the claims are denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


